Title: François Changuion to James Monroe, 16 January 1815
From: Changuion, François
To: Monroe, James


          
            Monsieur
            Philadelphie ce 16 Janvier 1815
          
          Desirant envoyer vers le mois de Mars ou d’Avril prochain un Cartel porteur de déepeches à mon Gouvernement, et etant informé que l’Amiral Anglais Cockburn se trouve dans la Chesapeak, je prends la liberté Monsieur de vous prier de vouloir bien accorder à Mr. Janssand porteur de la présente une permission pour Se rendre à bord du Vaisseau Amiral, mais si contre mon attente l’Amiral Cockburn ne Se trouvait plus dans la baie de Chesapeak, le Seul moyen Serait alors de S’adresser à l’Amiral Hotham qui commande la Station du Sound, et vous m’obligeriez en ce cas Monsieur de vouloir bien étendre la permission de Mr. Janssand jusqu’à se mettre en rapport avec ce dernier Amiral, afin d’atteindre le but que je me propose.
          Mon intention étant de me rendre dans peu à Washington, je serai charmé d’avoir alors l’occasion de vous témoigner de vive voix ma reconnaissance pour ce Service, aussi que pour le contenu de la lettre que vous m’avez fait l’honneur de m’adresser le 24 Novembre dernier, en attendant je vous prie Monsieur d’en agréer d’avance mes vifs remercimens, aussi que les assurances de la considération distinguée avec laquelle j’ai l’honneur d’être Monsieur Votre très humble et obeissant Serviteur
          
            F: D: Changuion
          
         
          CONDENSED TRANSLATION
          Desiring to send a cartel carrying dispatches to his government about the month of March or April next, and being informed that the English Admiral Cockburn is in the Chesapeake, I take the liberty, Sir, to beg you to be pleased to grant to Mr. Janssand, the bearer of the present [letter], a permit to go on board the admiral’s vessel, but if, contrary to my expectation, Admiral Cockburn should no longer be in the Chesapeake Bay, then the only means would be to address Admiral Hotham, who commands the station of the sound, and you would oblige me, in that case, Sir, by being pleased to extend the permit of Mr. Janssand to allow him to communicate with the latter admiral, in order to obtain the object I have in mind.
          My intention being to go to Washington in a short time, I will be charmed to have the opportunity then to give you, in person, my thanks for this service, as well as for the contents of the letter which you did me the honor to address me on the 24th of November last, in the meanwhile I beg you, Sir, to accept in advance my hearty thanks for them, as well as the assurances of the distinguished consideration with which I have the honor to be, Sir, your very humble and obedient servant
         